                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

BRUCE McLAUGHLIN,

                   Plaintiff,                            4:18-CV-3047

vs.
                                                MEMORANDUM AND ORDER
BNSF RAILWAY COMPANY,
formerly known as Burlington
Northern & Santa Fe Railway Co.

                   Defendant.


      Bruce McLaughlin is suing his former employer, BNSF Railway Co.,
under the Federal Employers Liability Act (FELA), 45 U.S.C. § 51 et seq.,
alleging that his workplace exposure to hazardous materials caused his
bladder and lung cancers. But McLaughlin was diagnosed with bladder cancer
on March 2, 2015—more than 3 years before he sued. The issue presented by
BNSF's motion for partial summary judgment (filing 35) is whether
McLaughlin's claim as to his bladder cancer is time barred by FELA's 3-year
statute of limitations. See § 56.


                                I. BACKGROUND
      McLaughlin worked for BNSF in Lincoln, Nebraska for 39 years, starting
in 1976. Filing 37-1 at 4, 15. He started as a helper, but was quickly upgraded
to a carman and held that position until he retired in March of 2015. Filing 37-
1 at 24-25, 15. McLaughlin worked about eight years in the Havelock Shops
and the remainder of his time at Hobson Yard. Filing 37-1 at 23, 26. During
that time he was exposed to various hazardous materials, including dust,
welding fumes, diesel fuel, diesel exhaust, and insecticide. See filing 37-1 at 23,
37-38; see also filing 1 at 2. McLaughlin also smoked a pack-and-a-half of
cigarettes a day for over 30 years until he quit in 2012. Filing 37-1 at 9-10.
      As will be explained further below, the real question is when McLaughlin
knew, or should have known, that his bladder cancer could be attributed to his
work for BNSF. McLaughlin sought treatment in February 2015 and had
surgery which diagnosed the bladder cancer on March 2, 2015. Filing 37-1 at
7-8; filing 37-3 at 1. McLaughlin discussed the cancer diagnosis with his
physician at a follow-up visit on March 6, 2015. Filing 37-4 at 1; see filing 36
at 4; filing 42 at 3. So, McLaughlin knew no later than March 6, 2015 about
his bladder cancer.
      McLaughlin also knew on March 6, 2015 that he had been exposed to a
variety of hazardous materials while working for BNSF. He had received
training and knew that diesel exhaust, solvents and asbestos were potential
health risks. See filing 37-1 at 14-15. He also knew "maybe not all of it was
hazardous. . . . I do have a pretty good idea that there's some things in that
environment that wasn't probably good for me." Filing 37-1 at 37.
      McLaughlin maintains, however, that until he saw a Facebook ad he had
no idea that the hazardous materials he was exposed to at BNSF could cause
bladder cancer. Filing 42 at 3; filing 37-1 at 17-18. After seeing the ad,
McLaughlin said he now believes:


      [I]t was an accumulation of exposure to a lot of different toxins . . .
      that I worked around for all them years. . . . [F]rom locomotives
      and all the cars, the stuff they spray the yards for weeds, all the
      dust and dirt and coal and just the whole environment out there, I
      think contributed to this bladder cancer."




                                       -2-
Filing 37-1 at 23 (cleaned up). McLaughlin said he never associated his bladder
cancer with smoking. Filing 37-1 at 18.
         It is unclear from the record when McLaughlin actually saw the ad, but
suffice to say it was after March 28, 2015.1 See filing 37-1 at 7-8. McLaughlin
filed suit on March 27, 2018 alleging that his workplace exposure to "various
toxic substances and carcinogens" caused or contributed to his bladder cancer.
Filing 1 at 2. After limited discovery, see filing 12, BNSF filed this motion for
partial summary judgment, filing 35, asserting that McLaughlin's claim as to
his bladder cancer is time-barred.


                             II. STANDARD OF REVIEW
         Summary judgment is proper if the movant shows that there is no
genuine dispute as to any material fact and that the movant is entitled to
judgment as a matter of law. See Fed. R. Civ. P. 56(a). The movant bears the
initial responsibility of informing the Court of the basis for the motion, and
must identify those portions of the record which the movant believes
demonstrate the absence of a genuine issue of material fact. Torgerson v. City
of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). If the movant does
so, the nonmovant must respond by submitting evidentiary materials that set
out specific facts showing that there is a genuine issue for trial. Id.
         On a motion for summary judgment, facts must be viewed in the light
most favorable to the nonmoving party only if there is a genuine dispute as to
those facts. Id. Credibility determinations, the weighing of the evidence, and
the drawing of legitimate inferences from the evidence are jury functions, not
those of a judge. Id. But the nonmovant must do more than simply show that



1   As discussed in more detail below, if McLaughlin only knew or should have known about
his claim after March 28, 2015, his claim would be timely under FELA's discovery rule.


                                           -3-
there is some metaphysical doubt as to the material facts. Id. In order to show
that disputed facts are material, the party opposing summary judgment must
cite to the relevant substantive law in identifying facts that might affect the
outcome of the suit. Quinn v. St. Louis Cty., 653 F.3d 745, 751 (8th Cir. 2011).
The mere existence of a scintilla of evidence in support of the nonmovant's
position will be insufficient; there must be evidence on which the jury could
conceivably find for the nonmovant. Barber v. C1 Truck Driver Training, LLC,
656 F.3d 782, 791-92 (8th Cir. 2011). Where the record taken as a whole could
not lead a rational trier of fact to find for the nonmoving party, there is no
genuine issue for trial. Torgerson, 643 F.3d at 1042.


                                      III. DISCUSSION
         The only issue presented is whether McLaughlin's claim for relief is
barred by § 56, which provides that "[n]o action shall be maintained under
[FELA] unless commenced within three years from the day the cause of action
accrued." But that statute incorporates a discovery rule: when an injury is not
a single traumatic one with immediate symptoms, but rather a latent one with
symptoms appearing over time, the cause of action does not accrue until the
employee is aware or should be aware of his condition. White v. Union Pac.
R.R., 867 F.3d 997, 1001 (8th Cir. 2017). And in addition to knowing of his
condition, the employee must know—or have reason to know—the condition's
cause. Id. Both components require an objective inquiry into when the plaintiff
knew or should have known, in the exercise of reasonable diligence, the
essential facts of injury and cause. Id. (citing Fries v. Chi. & Nw. Transp. Co.,
909 F.2d 1092, 1095 (7th Cir. 1990)).2

2   There is a split of authority regarding the burden of proof in a FELA case when a defendant
moves for summary judgment based on the statute of limitations. Compare Fonseca v. Consol.
Rail Corp., 246 F.3d 585, 590-91 (6th Cir. 2001) (defendant has burden of proof on all


                                              -4-
       McLaughlin correctly states that under FELA's discovery rule BNSF has
the burden of showing that he "knew or should have known, prior to March 28,
2015, that he suffered from a work-related illness." Filing 42 at 7; White, 867
F.3d at 1003. However, McLaughlin incorrectly asserts that a genuine question
of material fact exists as to whether he knew or should have known the cause
of his bladder cancer prior to seeing the Facebook ad. See filing 42 at 7-8.
       BNSF need only show that McLaughlin knew or should have known "the
essential facts" of injury and cause, because White, and the authorities upon
which it relies, make clear that McLaughlin had an affirmative duty to
reasonably inquire as to the cause of his cancer. White, 867 F.3d at 1001; see
also Tolston v. Nat'l R.R. Passenger Corp., 102 F.3d 863, 865-66 (7th Cir. 1996)
("Just to be clear, the [Fries] court added [that] this rule imposes on plaintiffs
the affirmative duty to investigate the cause of a known injury"); Fries, 909
F.2d at 1095. To apply another rule would thwart the purposes of repose
statutes which are designed to apportion the consequences of time between
plaintiff and defendant and to preclude litigation of stale claims. Fries, 909
F.2d at 1095. And the suggestion, made by McLaughlin, that only actual


affirmative defenses such as statute of limitations); with Johnson v. Norfolk & W. Ry. Co.,
985 F.2d 553 (4th Cir. 1993), and Bealer v. Missouri Pac. R. Co., 951 F.2d 38, 39 (5th Cir.
1991) (because timeliness is essential element of plaintiff's claim, plaintiff bears burden of
showing genuine factual dispute). For purposes of this motion, however, the Court assigns
that burden to BNSF, because the discovery rule in FELA cases is a doctrine of accrual, not
a tolling doctrine asserted in response to a statute of limitations defense. See Pharmacia
Corp. Supplemental Pension Plan v. Weldon, 126 F. Supp. 3d 1061, 1074-75 (E.D. Mo. 2015);
cf. Schmidt v. United States, 933 F.2d 639, 640 (8th Cir. 1991). Nonetheless, the issue of
whether a suit is time-barred is a question of law, which properly may be resolved at the
summary judgment stage if there are no genuine issues of material fact in dispute. In re
Minn. Mut. Life Ins. Co. Sales Practices Litig., 346 F.3d 830, 835 (8th Cir. 2003); Hallgren v.
U.S. Dep't of Energy, 331 F.3d 588, 589 (8th Cir. 2003).


                                             -5-
knowledge is enough to make a claim accrue under FELA has been repeatedly
rejected. See White, 867 F.3d at 1002-03; Tolston, 102 F.3d at 866.
      Here, McLaughlin knew he had bladder cancer no later than the March
6, 2015 office visit where he discussed his diagnosis and follow-up treatment
plan. Filing 37-4 at 1; see also filing 37-1 at 7-8. McLaughlin also knew, for
decades prior to his diagnosis, that he had been exposed to hazardous
materials at work. Filing 37-1 at 15. Those are the essential facts. See White,
867 F.3d at 1002; Tolston, 102 F.3d at 866; Fries, 909 F.2d at 1095.
McLaughlin then had three years to investigate the causal connection between
those facts, and in fact had a duty to do so or risk losing his ability to sue. See
§ 56; White, 867 F.3d at 1002. If McLaughlin's claims are fairly attributable to
a workplace injury today, unfortunately, they were no less so on March 6, 2015.
Because his claim accrued no later than then, and he didn't file suit within 3
years, his claim is time-barred.


      IT IS ORDERED:


      1.    BNSF's motion for partial summary judgment (filing 35) is
            granted.


      2.    McLaughlin's FELA claim as to his bladder cancer is
            dismissed.


      Dated this 1st day of October, 2019.


                                             BY THE COURT:


                                             John M. Gerrard
                                             Chief United States District Judge


                                       -6-
